Title: Mathew Carey & Son to Thomas Jefferson, 18 December 1817
From: 
To: Mathew Carey & Son,Jefferson, Thomas


                    
                         Sir
                        Philad:
Decr 18. 1817—
                    
                    Mr Carstairs has politely favoured us with  the perusal of a letter from you, requesting a copy of the Carpenter’s Prices, & mentioning your intention to forward to us an order for books the for the College Library.—
                    The Book of Prices which we sent to him, is the latest that has been published in this city, but is, we understand, very incorrect.—
                    Supposing that it may be of assistance to You, in the formation of Your list, we forward You by this day’s mail, a copy of our Catalogue as far as printed. The whole will be finished by the 1st of January, & a complete copy will then be forwarded by
                    
                        Your obd servts
                        M. Carey & son
                    
                